Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Memorandum: It is not clear that the plaintiff’s rights will suffer by reason of permitting defendants to manage the corporation of which they are the directors. The defendants will be amenable to the judgment of the court at the end of the trial on the merits. “ Equity will administer such relief as the exigencies of the case demand at the close of the trial.” (Bloomquist v. Farson, 222 N. Y. 375.) All *831concur. (The order grants motion to restrain defendants from issuing further stock pending determination of this action brought to compel transfer of certain stock to plaintiff.) Present — Sears, P. J., Bdgcomb, Thompson, Crosby and Lewis, JJ.